DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first end surface of leaves of the multi-leaf collimator and the second end surface of the leaves of the multi-leaf collimator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Further it is unclear the correspondence between figure 1 and figure 2, the transmitting plates 110 are shown as an elongated shaped plates stacked in vertical direction in figure 1 but the transmitting plate 110 is shown as a plate with a plurality of transmitters 111 in matrix form. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear what is meant by “the plurality of positioning signal transmitters are configured to transmit positioning signals to the plurality of positioning signal receivers”.  The plurality of position signal transmitters of transmission plate 110 and the plurality of positioning signal receivers of receiver plate 102 are separated by leaves 108 of the multi-leaf collimator.  It is unclear how to transmit and received optical signal through the leaves 108 by placing the transmitters and receivers opposite end of the leaves 108.
Allowable Subject Matter
Claims 12-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 12-22, the prior art fails to teach a leaf positioning device for a multi-leaf collimator, provided on a leaf guide rail box of a multi-leaf collimator of a radiotherapy apparatus having a plurality of positioning signal transmitters which are in the leaf guide rail box, wherein the plurality of positioning signal transmitters are arranged opposite to a first end surface of leaves of the multi-leaf collimator and a plurality of positioning signal receivers which are in the leaf guide rail box and corresponding to the plurality of positioning signal transmitters, wherein the plurality of positioning signal receivers are arranged opposite to a second end surface of the leaves of the multi-leaf collimator .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasegawa et al. (US 20090080619), Humphrey (US 20130003080), Takahashi et al. (US 20080298553), Jimenez-Carvajal et al. (US 10518110) teach multi-leaf collimators but fails to teach the allowable subject matter above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.